


Exhibit 10.8
 
Execution Copy
 


 
THIRD AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT
 
December 17, 2008
 
This Third Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety the Second Amended and Restated Employment Agreement
dated as of September 15, 2005, and is entered into by and between LINN
OPERATING, INC., a Delaware corporation (the "Company"), and KOLJA ROCKOV (the
"Employee") as of the date first set forth above (the "Effective Date") on the
terms set forth herein. LINN ENERGY, LLC, a Delaware limited liability company,
and the one hundred percent (100%) parent of the Company (“Linn Energy”), is
joining in this Agreement for the limited purposes of reflecting its agreement
to the matters set forth herein as to it, but such joinder is not intended to
make Linn Energy the employer of the Employee for any purpose.
 
Accordingly, the parties, intending to be legally bound, agree as follows:
 
1.           Position and Duties.
 
1.1           Employment; Titles; Reporting.  The Company agrees to continue to
employ the Employee and the Employee agrees to continue employment with the
Company, upon the terms and subject to the conditions provided under this
Agreement.  During the Employment Term (as defined in Section 2), the Employee
will serve each of the Company and Linn Energy as Executive Vice President and
Chief Financial Officer.  In such capacity, the Employee will report to the
Chairman and/or Chief Executive Officer and otherwise will be subject to the
direction and control of the Board of Directors of Linn Energy (including any
committee thereof, the “Board”) and will have such duties, responsibilities and
authorities as may be assigned to him by the Chairman and/or Chief Executive
Officer or the Board from time to time and otherwise consistent with such
position in a publicly traded company comparable to Linn Energy which is engaged
in natural gas and oil acquisition, development and production.
 
1.2           Duties.  During the Employment Term, the Employee will devote
substantially all of his full working time to the business and affairs of the
Company and Linn Energy, will use his best efforts to promote the Company’s and
Linn Energy’s interests and will perform his duties and responsibilities
faithfully, diligently and to the best of his ability, consistent with sound
business practices.  The Employee may be required by the Board to provide
services to, or otherwise serve as an officer or director of, any direct or
indirect subsidiary of the Company or Linn Energy, as applicable.  The Employee
will comply with the Company’s and Linn Energy’s policies, codes and procedures,
as they may be in effect from time to time, applicable to executive officers of
the Company and Linn Energy.  Subject to the preceding sentence, the Employee
may, with the prior approval of the Board in each instance, engage in other
business and charitable activities, provided that such charitable and/or other
business activities do not violate Section 7, create a conflict of interest or
the appearance of a conflict of interest with the
 

040707, 000014, 102625676.2
 

--------------------------------------------------------------------------------

 

Company or Linn Energy or materially interfere with the performance of his
obligations to the Company or Linn Energy under this Agreement.
 
1.3           Place of Employment.  The Employee will perform his duties under
this Agreement at the Company’s offices in Houston, Texas, with the likelihood
of substantial business travel.
 
2.           Term of Employment.
 
The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5.  The date upon which
the Employee’s employment ends is referred to in this Agreement as the
“Termination Date.”  For the purpose of Sections 5 and 6 of this Agreement, the
Termination Date shall be the date upon which the Employee incurs a "separation
from service" as defined in Section 409A of the Internal Revenue Code of 1986,
as amended (the "Code") and regulations issued thereunder.
 
3.           Compensation.
 
3.1           Base Salary.  During the Employment Term, the Employee will be
entitled to receive a base salary (“Base Salary”) at an annual rate of not less
than $285,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices.  The Employee’s Base Salary will be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.
 
3.2           Annual Bonus Compensation.  During the Employment Term, the
Employee will be entitled to receive incentive compensation in such amounts and
at such times as the Board may award to him in its sole discretion under any
incentive compensation or other bonus plan or arrangement as may be established
by the Board from time to time (collectively, the “Employee Bonus Plan”).  Under
the Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary.  For example, for 2008 the Employee’s target bonus was set at 85%
of his Base Salary.  The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining Employee’s target bonus, is referred to herein as the
Employee’s “Bonus Level Percentage.”  The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.”  The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year.
 
3.3           Long-Term Incentive Compensation.  Awards of Unit options, Unit
grants, restricted Units and/or other forms of equity-based compensation to the
Employee may be made from time to time during the Employment Term by the Board
in its sole discretion, whose decision will be based upon performance and award
guidelines for executive officers of the Company and Linn Energy established
periodically by the Board in its sole discretion.
 

 
040707, 000014, 102625676.2
 
2

--------------------------------------------------------------------------------

 

4.           Expenses and Other Benefits.
 
4.1           Reimbursement of Expenses.  The Employee will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him during
the Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time.  Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which Employee fails to submit an invoice or other
documented reimbursement request at least 10 business days before the end of the
calendar year next following the calendar year in which the expense was
incurred.  Business related expenses shall be reimbursable only to the extent
they were incurred during the term of the Agreement, but in no event shall the
time period extend beyond the later of the lifetime of Employee or, if longer,
20 years.  The amount of such reimbursements that the Company is obligated to
pay in any given calendar year shall not affect the amount the Company is
obligated to pay in any other calendar year.  In addition, the Employee may not
liquidate or exchange the right to reimbursement of such expenses for any other
benefits.
 
4.2           Vacation.  The Employee will be entitled to paid vacation time
each year during the Employment Term that will accrue in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.
 
4.3           Other Employee Benefits.  In addition to the foregoing, during the
Employment Term, the Employee will be entitled to participate in and to receive
benefits as a senior executive under all of the Company’s employee benefit
plans, programs and arrangements available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.
 
5.           Termination of Employment.
 
5.1           Death.  The Employee’s employment under this Agreement will
terminate upon his death.
 
5.2           Termination by the Company.
 
(a)           Terminable at Will.  The Company may terminate the Employee’s
employment under this Agreement at any time with or without Cause (as defined
below).
 
(b)           Definition of Cause.  For purposes of this Agreement, the Company
will have “Cause” to terminate the Employee’s employment under this Agreement by
reason of any of the following:
 

 
040707, 000014, 102625676.2
 
3

--------------------------------------------------------------------------------

 

(i)           the Employee’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense causing substantial harm to any of Linn Energy
or its direct or indirect subsidiaries (whether or not for personal gain) or
involving acts of theft, fraud, embezzlement, moral turpitude or similar
conduct;
 
(ii)          the Employee’s repeated intoxication by alcohol or drugs during
the performance of his duties;
 
(iii)         the Employee’s willful and intentional misuse of any of the funds
of Linn Energy or its direct or indirect subsidiaries,
 
(iv)         embezzlement by the Employee;
 
(v)          the Employee’s willful and material misrepresentations or
concealments on any written reports submitted to any of Linn Energy or its
direct or indirect subsidiaries;
 
(vi)         the Employee’s willful and intentional material breach of this
Agreement;
 
(vii)        the Employee’s material failure to follow or comply with the
reasonable and lawful written directives of the Board; or
 
(viii)       conduct constituting a material breach by the Employee of the
Company’s then current (A) Code of Business Conduct and Ethics, and any other
written policy referenced therein, (B) the Code of Ethics for Chief Executive
Officer and senior financial officers, if applicable, provided that in each case
the Employee knew or should have known such conduct to be a breach.
 
(c)           Notice and Cure Opportunity in Certain Circumstances.  The
Employee may be afforded a reasonable opportunity to cure any act or omission
that would otherwise constitute “Cause” hereunder according to the following
terms:  The Board shall give the Employee written notice stating with reasonable
specificity the nature of the circumstances determined by the Board in its
reasonable and good faith judgment to constitute “Cause.”  If, in the reasonable
and good faith judgment of the Board, the alleged breach is reasonably
susceptible to cure, the Employee will have thirty (30) days from his receipt of
such notice to effect the cure of such circumstances or such breach to the
reasonable and good faith satisfaction of the Board.  The Board will state
whether the Employee will have such an opportunity to cure in the initial notice
of “Cause” referred to above.  Prior to termination for Cause, in those
instances where the initial notice of Cause states that the Employee will have
an opportunity to cure, the Company shall provide an opportunity for the
Employee to be heard by the Board or a Board committee designated by the Board
to hear the Employee.  The decision as to whether the Employee has
satisfactorily cured the alleged breach shall be made at such meeting.  If, in
the reasonable and good faith judgment of the Board the alleged breach is not
reasonably susceptible to cure, or such circumstances or breach have not been
satisfactorily cured within such thirty (30) day cure period, such breach will
thereupon constitute “Cause” hereunder.
 

 
040707, 000014, 102625676.2
 
4

--------------------------------------------------------------------------------

 

5.3           Termination by the Employee.
 
(a)           Terminable at Will.  The Employee may terminate his employment
under this Agreement at any time with or without Good Reason (as defined below).
 
(b)           Notice and Cure Opportunity.  If such termination is with Good
Reason, the Employee will give the Company written notice, which will identify
with reasonable specificity the grounds for the Employee’s resignation and
provide the Company with fifteen (15) days from the day such notice is given to
cure the alleged grounds for resignation contained in the notice.  A termination
will not be for Good Reason if such notice is given by the Employee to the
Company more than thirty (30) days after the occurrence of the event that the
Employee alleges is Good Reason for his termination hereunder.
 
(c)           Definition of Good Reason Other Than Upon Change of Control.  For
purposes of this Agreement, other than in the event of a Change of Control,
"Good Reason" will mean any of the following to which the Employee will not
consent in writing: (i) a reduction in the Employee’s then current Base Salary;
(ii) failure by the Company to pay in full on a current basis  (A) any of the
compensation or benefits described in this Agreement that are due and owing, or
(B) any amounts due and owing to the Employee under any long-term or short-term
or other incentive compensation plans, agreements or awards; (iii) material
breach of any provision of this Agreement by Company; (iv) any material
reduction in the Employee’s title, authority or responsibilities as Executive
Vice President and Chief Financial Officer; or (v)  a relocation of the
Employee’s primary place of employment to a location more than fifty (50) miles
from the Company’s location in Houston, Texas at the Effective Date.
 
(d)           Definition of Good Reason For Purposes of Change of Control. For
purposes of a Change of Control, “Good Reason” will mean any of the following to
which the Employee will not consent in writing, but only if the Termination Date
is within six (6) months before or two (2) years after a Change of Control: (i)
a reduction in either the Employee’s then current Base Salary, Bonus Level
Percentage, or both; (ii) failure by the Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) a material breach of any provision of this Agreement by the
Company; (iv) any material reduction in the Employee’s title, authority or
responsibilities as Executive Vice President and Chief Financial Officer; or (v)
a relocation of the Employee’s primary place of employment to a location more
than 50 miles from the Company’s location on the day immediately preceding the
Change of Control.
 
5.4           Notice of Termination.  Any termination of the Employee’s
employment by the Company or by the Employee during the Employment Term (other
than termination pursuant to Section 5.1) will be communicated by written Notice
of Termination to the other party hereto in accordance with Section 8.7.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (a) indicates the specific termination provision in this Agreement relied
 

 
040707, 000014, 102625676.2
 
5

--------------------------------------------------------------------------------

 

upon, (b) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (c) if the Termination Date (as
defined herein) is other than the date of receipt of such notice, specifies the
Termination Date (which Termination Date will be not more than thirty (30) days
after the giving of such notice).
 
5.5           Disability.  If the Company determines in good faith that the
Disability (as defined herein) of the Employee has occurred during the
Employment Term, it may, without breaching this Agreement, give to the Employee
written notice in accordance with Section 5.4 of its intention to terminate the
Employee’s employment.  In such event, the Employee’s employment with the
Company will terminate effective on the fifteenth (15th) day after receipt of
such notice by the Employee, provided that, within the fifteen (15) days after
such receipt, the Employee will not have returned to full-time performance of
the Employee’s duties.
 
“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least one hundred
twenty (120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease; and (b) “disability” as such term is
defined in the Company’s applicable long-term disability insurance plan.
 
At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such Disability.
Any physician selected by the Company shall be Board Certified in the
appropriate field, shall have no actual or potential conflict of interest, and
may not be a physician who has been retained by the Company for any purpose
within the prior three (3) years.
 
6.           Compensation of the Employee Upon Termination.  Subject to the
provisions of Section 6.8, the Employee shall be entitled to receive the amount
specified upon the termination events designated below:
 
6.1           Death. If the Employee’s employment under this Agreement is
terminated by reason of his death, the Company shall pay to the person or
persons designated by the Employee for that purpose in a notice filed with the
Company, or, if no such person will have been so designated, to his estate, in a
lump sum within thirty (30) days following the Termination Date, the amount of:
 
(a)           the Employee’s accrued but unpaid then current Base Salary through
the Termination Date, payable,
 
plus
 
(b)           the unpaid Bonus Level Amount, if any, with respect to the last
full year during which the Employee was employed by the Company determined as
follows:
 

 
040707, 000014, 102625676.2
 
6

--------------------------------------------------------------------------------

 

(i)           If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);
 
or
 
(ii)          If the Employee was employed for the entire previous year and the
Board had already finally determined the Bonus Level Amount for the preceding
year by the Termination Date but the Company had not yet paid the Employee his
Bonus Level Amount, then the Bonus Level Amount will be that Bonus Level Amount
determined by the Board (the “Actual Full Year Bonus Amount”);
 
plus
 
(iii)         an amount representing a deemed bonus for the fiscal year in which
the Termination Date occurs, which is equal to the Bonus Level Amount that would
be received by the Employee if the Company’s performance for the year is deemed
to be at the level entitling the Employee to 100% of his Bonus Level Percentage
and then multiplying the Bonus Level Amount resulting from applying 100% of his
Bonus Level Percentage by a fraction, the numerator of which is the number of
days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);
 
plus
 
(c)           any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement.
 
Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.
 
6.2           Disability.  In the event of the Employee’s termination by reason
of Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary in effect immediately prior to the Termination Date and participate
in applicable employee benefit plans or programs of the Company (on an
equivalent basis to those employee benefit plans or programs provided under
Section 6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program funded by the
Company, and the Company shall pay the Employee the following amounts in a lump
sum within thirty (30) days following the Termination Date:  the sum of (a) the
Employee’s accrued but unpaid then current Base Salary through the Termination
Date,  plus (b) either the (i) unpaid Actual Full Year Bonus Amount, if any, or
(ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the Employee’s
Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
 

 
040707, 000014, 102625676.2
 
7

--------------------------------------------------------------------------------

 

reimbursable by the Company to the Employee as expressly provided under this
Agreement, and the Company thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.
 
6.3           By the Company for Cause or the Employee Without Good Reason.  If
the Employee’s employment is terminated by the Company for Cause, or if the
Employee terminates his employment other than for Good Reason, the Employee will
receive (a) the Employee’s accrued but unpaid then current Base Salary through
the Termination Date, payable in a lump sum within thirty (30) days following
the Termination Date, and (b) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, payable in a
lump sum within thirty (30) days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company, and any payments or benefits required
to be made or provided under applicable law. Notwithstanding anything in this
Agreement to the contrary, no bonus will be paid to the Employee for a
termination of his employment under this Section 6.3.
 
6.4           By the Employee for Good Reason or the Company Without Cause.
 
(a)           Severance Benefits on Non-Change of Control Termination.  Subject
to the provisions of Section 6.4(b) and Section 6.4(d), if prior to the date
that precedes a Change of Control by at least six (6) months, or more than two
(2) years after the occurrence of a Change of Control (as defined below) the
Company terminates the Employee’s employment without Cause, or the Employee
terminates his employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”) payable in a lump sum within
thirty (30) days following the Termination Date:
 
(i)           an amount equal to (A) the Employee’s accrued but unpaid then
current Base Salary through the Termination Date, plus (B) either (x) the unpaid
Actual Full Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount,
if applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any,
plus (D) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement;
 
plus
 
(ii)          with respect to any termination event described in this paragraph
(a) of Section 6.4, a single lump sum equal to two times the Employee's annual
Base Salary at the highest rate in effect at any time during the thirty-six (36)
month period immediately preceding the Termination Date, payable within thirty
(30) days of the Termination Date.
 
(iii)         In addition, the Company will pay the “Company’s portion” (as set
defined below) of the Employee’s COBRA continuation coverage (the “COBRA
 

 
040707, 000014, 102625676.2
 
8

--------------------------------------------------------------------------------

 

Coverage”) for the duration of the “maximum required period” as such period is
set forth under COBRA and the applicable regulations.  Following such period,
the Company shall permit the Employee (including his spouse and dependents) to
(A) continue to participate in the Company’s group health plan if permitted
under such plan, (B) convert the Company’s group health plan to an individual
policy, or (C) obtain other similar coverage, in each case for up to an
additional six (6) months after the expiration of the “maximum required period”
by the Employee paying one-hundred percent of the premiums for medical, dental
and vision coverage on an after-tax basis (“Medical Benefits”).  Notwithstanding
the foregoing, the benefits described in this Section 6.4(a)(iii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (iii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.
 
(iv)         Following the end of the COBRA “maximum required period” provided
under the Company’s group health plan (the “Benefit Measurement Date”), the
Company shall, as a separate obligation, reimburse the Employee for any medical
premium expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).
 
The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.
 
The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within thirty
(30) days following the Company’s receipt of a premium payment for Medical
Benefits.
 
(b)           Change of Control Benefits. Subject to the provisions of Section
6.4(d), if a Change of Control has occurred and the Employee’s employment was
terminated by the Company without Cause, or by the Employee for Good Reason as
defined in Section 5.3(d), during the period beginning six (6) months prior to
the Change of Control and ending  two (2) years following the Change of Control
(an “Eligible Termination”), then in lieu of the Severance Benefits under
Section 6.4(a), the Employee will be entitled to benefits (the “Change of
Control Benefits”) with respect to an Eligible Termination, as follows:
 
(i)           Amounts identical to those set forth in Sections 6.4(a)(i) and
(a)(ii) except that the amount described in Section 6.4(a)(ii) will be equal to
two and a
 

 
040707, 000014, 102625676.2
 
9

--------------------------------------------------------------------------------

 

half times the sum of (A) the Employee’s annual Base Salary at the highest rate
in effect at any time during the thirty-six (36) month period immediately
preceding the Termination Date plus (B) the highest Annual Bonus that the
Employee was paid in the thirty-six (36) months immediately preceding the Change
of Control, payable in a single lump sum within thirty (30) days following the
Termination Date; provided, however, that if the Termination Date preceded the
Change of Control, then the Change of Control Benefits will be payable within
the later of thirty (30) days following the Termination Date and thirty (30)
days following the Change of Control;
 
(ii)          The Company will pay the same COBRA Coverage described in Section
6.4(a)(iii), except that the term of the Medical Benefits following the Benefit
Measurement Date, with respect to both the Employee’s right to participate in a
health insurance policy as set forth in Section 6.4(a)(iii) and the Company’s
Medical Reimbursement obligation as set forth in Section 6.4(a)(iv), shall be
twelve (12) months instead of six (6) months.  Notwithstanding the foregoing,
the benefits described in this Section 6.4(b)(ii) may be discontinued by the
Company prior to the end of the period provided in this subsection (ii) to the
extent, but only to the extent, that the Employee receives substantially similar
benefits from a subsequent employer.
 
The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b)
 
(c)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” will mean the first to occur of:
 
(i)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of either (A) the then-outstanding equity
interests of Linn Energy (the “Outstanding Linn Energy Equity”) or (B) the
combined voting power of the then-outstanding voting securities of Linn Energy
entitled to vote generally in the election of directors (the “Outstanding Linn
Energy Voting Securities”); provided, however, that, for purposes of this
Section 6.4(c)(i), the following acquisitions will not constitute a Change of
Control: (1) any acquisition directly from Linn Energy, (2) any acquisition by
Linn Energy, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Linn Energy or any affiliated company, or (4) any
acquisition by any corporation or other entity pursuant to a transaction that
complies with Section 6.4(c)(iii)(A), Section 6.4(c)(iii)(B) or Section
6.4(c)(iii)(C);
 
(ii)          Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at
 

 
040707, 000014, 102625676.2
 
10

--------------------------------------------------------------------------------

 

least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
 
(iii)         Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Linn Energy or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation or other entity that,
as a result of such transaction, owns Linn Energy or all or substantially all of
Linn Energy’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Linn Energy Equity and the Outstanding
Linn Energy Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of Linn Energy or such corporation or other entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty-five percent (35%) or more of, respectively, the
then-outstanding equity interests of the corporation or other entity resulting
from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation or other entity, except
to the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or equivalent body of any other entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
 
(iv)         Consummation of a complete liquidation or dissolution of Linn
Energy.
 
(d)           Conditions to Receipt of Severance Benefits.
 

 
040707, 000014, 102625676.2
 
11

--------------------------------------------------------------------------------

 

(i)           Release.  As a condition to receiving any Severance Benefits or
Change of Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release, or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company.  The Company will
provide the Release to the Employee for signature within ten (10) days after the
Termination Date.  If the Company has provided the Release to the Employee for
signature within ten (10) days after the Termination Date and if the Employee
fails or otherwise refuses to execute the Release within a reasonable time after
the Company has provided the Release to the Employee, and in all events no later
than sixty (60) days after the Termination Date and prior to the date on which
such benefits are to be first paid to him, the Employee will not be entitled to
any Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law.
 
(ii)          Limitation on Benefits.  If, following a termination of employment
that gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or Section
6.4(b) from and after the date on which the Employee engages in such activities
and the Company will have no further obligations with respect to such payments
or benefits, and the covenants in Section 7 will nevertheless continue in full
force and effect.
 
6.5           Severance Benefits Not Includable for Employee Benefits
Purposes.  Except to the extent the terms of any applicable benefit plan, policy
or program provide otherwise, any benefit programs of the Company that take into
account the Employee’s income will exclude any and all Severance Benefits and
Change of Control Benefits provided under this Agreement.
 
6.6           Exclusive Severance Benefits.  The Severance Benefits payable
under Section 6.4(a) or the Change of Control Benefits payable under Section
6.4(b), if they become applicable under the terms of this Agreement, will be in
lieu of any other severance or similar benefits that would otherwise be payable
under any other agreement, plan, program or policy of the Company.
 

 
040707, 000014, 102625676.2
 
12

--------------------------------------------------------------------------------

 

6.7           Additional Payments by the Company.  Notwithstanding anything in
this Agreement to the contrary:
 
(a)           if any payment or benefit received or to be received by the
Employee in connection with a Change of Control or the termination of the
Employee’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any other entity whose
actions result in a Change of Control or any entity affiliated with the Company)
(all such payments and benefits, including the Severance Payments, being
hereinafter referred to as the "Total Payments") would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (including any
similar state or local tax and any related interest or penalties, "Excise Tax"),
the Employee will be paid an additional payment in an amount such that, after
the Employee’s payment of all taxes on or otherwise as a result of the
additional payment (including any Excise Tax, income tax, related interest or
penalties and effect of any disallowed deductions), the Employee retains an
amount of the additional payment equal to the Excise Tax. All determinations
required to be made under this Section 6.7(a), including as to any underlying
assumptions, will be made by an accounting firm selected by the Company and
reasonably acceptable to the Employee. The accounting firm will provide the
Employee and the Company with its determination of the additional payment, if
any, that is due with respect to any payment or benefit (together with
reasonably detailed supporting schedules) within fifteen (15) business days
after they receive notice from the Employee that the payment has been made or
benefit provided, or at such earlier time as the Company may request. If the
Employee reasonably requests and the accounting firm determines that no Excise
Tax is payable, the accounting firm will provide the Employee with a written
opinion, in form and substance reasonably satisfactory to the Employee, that the
Employee is not required to pay any Excise Tax and the Employee’s not reporting
any Excise Tax on his applicable federal income tax return will not result in
the imposition of a negligence or similar penalty. The Company will bear all
fees and expenses of the accounting firm, including any costs of retaining
experts; or
 
(b)           in the event that any benefits payable or otherwise provided under
this Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit as
it deems necessary to comply with the requirements of Section 409A to avoid the
imposition of any excise tax or other penalty with respect to such payment or
benefit under Section 409A of the Code.
 
Any payment or reimbursement of an Excise Tax or other tax or penalty pursuant
to this provision shall be made no later than the end of the Employee’s taxable
year next following the taxable year in which the related Excise Tax or other
tax or penalty is remitted to the Internal Revenue Service or any other
applicable taxing authority.  If Employee contests any such Excise Tax or other
tax or penalty and receives a refund of any amount paid by the Company
hereunder, Employee shall promptly pay such refund to the Company.
 
6.8           Timing of Payments by the Company.  Notwithstanding anything in
this Agreement to the contrary, in the event that the Employee is a “specified
employee” (as
 

 
040707, 000014, 102625676.2
 
13

--------------------------------------------------------------------------------

 

determined under Section 409A of the Code) at the time of the separation from
service triggering the payment or provision of benefits, any payment or benefit
under this Agreement which is determined to provide for a deferral of
compensation pursuant to Section 409A of the Code shall not commence being paid
or made available to the Employee until after six (6) months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.
 
7.           Restrictive Covenants.
 
7.1           Confidential Information.  The Employee hereby acknowledges that
in connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates.  The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company.  For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form.  The Employee agrees
that all Confidential Information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be.  The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term, the Employee will hold in the
strictest confidence all Confidential Information, and will not, both during the
Employment Term and for a period of five (5) years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or his agent or other
representative or becomes available to the Employee on a non-confidential basis
from a source other than the Company, Linn Energy or their direct or indirect
subsidiaries.  Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company or
Linn Energy; provided, however, that if and when such a disclosure is required
by law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.
 
7.2           Return of Property.  Employee agrees to deliver promptly to the
Company, upon termination of his employment hereunder, or at any other time when
the Company so requests, all documents relating to the business of the Company,
Linn Energy or their direct or indirect
 

 
040707, 000014, 102625676.2
 
14

--------------------------------------------------------------------------------

 

subsidiaries, including without limitation: all geological and geophysical
reports and related data such as maps, charts, logs, seismographs, seismic
records and other reports and related data, calculations, summaries, memoranda
and opinions relating to the foregoing, production records, electric logs, core
data, pressure data, lease files, well files and records, land files, abstracts,
title opinions, title or curative matters, contract files, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any documents relating to the business of the Company,
Linn Energy or their direct or indirect subsidiaries and all copies thereof and
therefrom; provided, however, that the Employee will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to the Employee’s rights under this Agreement, copies of this Agreement and any
attendant or ancillary documents specifically including any documents referenced
in this Agreement, copies of the Linn Energy, LLC Long Term Incentive Plan Form
of Executive Restrictive Unit Grant Agreement, copies of the Linn Energy, LLC
Long Term Incentive Plan, copies of the Linn Energy, LLC Long Term Incentive
Plan Summary and Prospectus, and copies of the Second Amended and Restated
Limited Liability Company Agreement of Linn Energy, LLC.
 
7.3           Non-Compete Obligations.
 
(a)           Non-Compete Obligations During Employment Term.  The Employee
agrees that during the Employment Term:
 
(i)           the Employee will not, other than through the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partner, more
than one percent (1%) shareholder, officer, director, licensor, lender, lessor
or in any other individual or representative capacity, in any business or
activity which is engaged in leasing, acquiring, exploring, producing, gathering
or marketing hydrocarbons and related products; provided that the foregoing
shall not be deemed to restrain the participation by the Employee’s spouse in
any capacity set forth above in any business or activity engaged in any such
activity and provided further that Linn Energy or the Company may, in good
faith, take such reasonable action with respect to the Employee’s performance of
his duties, responsibilities and authorities as set forth in Section 1.1 and
Section 1.2 of this Agreement as it deems necessary and appropriate to protect
its legitimate business interests with respect to any actual or apparent
conflict of interest reasonably arising from or out of the participation by
Employee’s spouse in any such competitive business or activity; and
 
(ii)          all investments made by the Employee (whether in his own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate
 

 
040707, 000014, 102625676.2
 
15

--------------------------------------------------------------------------------

 

alongside the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the
Company.  Notwithstanding the foregoing, nothing in this Section 7.3 shall be
deemed to prohibit the Employee or any family member from owning, or otherwise
having an interest in, less than one percent (1%) of any publicly owned entity
or three percent (3%) or less of any private equity fund or similar investment
fund that invests in any business or activity engaged in any of the activities
set forth above, provided that Employee has no active role with respect to any
investment by such fund in any entity.
 
(b)           Non-Compete Obligations After Termination Date. The Employee
agrees that the Employee will not engage or participate in any manner, whether
directly or indirectly, through any family member or other person or as an
employee, employer, consultant, agent principal, partner, more than one percent
(1%) shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity during the one (1) year period following
the Termination Date, in any business or activity which is in direct competition
with the business of the Company or its direct or indirect subsidiaries in the
leasing, acquiring, exploring, producing, gathering or marketing of hydrocarbons
and related products within the boundaries of, or within a two-mile radius of
the boundaries of, any mineral property interest of any of the Company or its
direct or indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six (6) month period following such Termination
Date; provided that, this Section 7.3(b) will not preclude the Employee from
making investments in securities of oil and gas companies which are registered
on a national stock exchange, if (A) the aggregate amount owned by the Employee
and all family members and affiliates does not exceed five percent (5%) of such
company’s outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.
 
(c)           Not Applicable Following Change of Control Termination.  The
Employee will not be subject to the covenants contained in Section 7.3(b) and
such covenants will not be enforceable against the Employee from and after the
date of an Eligible Termination if such Eligible Termination occurs within six
(6) months before or two (2) years after a Change of Control.
 

 
040707, 000014, 102625676.2
 
16

--------------------------------------------------------------------------------

 

7.4           Non-Solicitation.
 
(a)           Non-Solicitation Other than Following a Change of Control
Termination.  During the Employment Term and for a period of one (1) year after
the Termination Date, the Employee will not, whether for his own account or for
the account of any other Person (other than the Company or its direct or
indirect subsidiaries), (i) intentionally solicit, endeavor to entice away from
the Company or its direct or indirect subsidiaries, or otherwise interfere with
the relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries in
direct competition with the Company.
 
(b)           Not Applicable Following Change of Control Termination. The
Employee will not be subject to the covenants contained in Section 7.4(a) and
such covenants will not be enforceable against the Employee from and after the
date of an Eligible Termination if such Eligible Termination occurs within six
(6) months before or two (2) years following a Change of Control.
 
7.5           Assignment of Developments.  The Employee assigns and agrees to
assign without further compensation to the Company and its successors, assigns
or designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.
 
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).
 
For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board,
 

 
040707, 000014, 102625676.2
 
17

--------------------------------------------------------------------------------

 

relates or pertains in any material way to the purposes, activities or affairs
of the Company or its direct or indirect subsidiaries.
 
7.6           Injunctive Relief.  The Employee acknowledges that a breach of any
of the covenants contained in this Section 7 may result in material, irreparable
injury to the Company for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company will be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Employee from engaging in activities prohibited by
this Section 7 or such other relief as may be required to specifically enforce
any of the covenants in this Section 7.
 
7.7           Adjustment of Covenants.  The parties consider the covenants and
restrictions contained in this Section 7 to be reasonable.  However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
 
7.8           Forfeiture Provision.
 
(a)           Detrimental Activities.  If the Employee engages in any activity
that violates any covenant or restriction contained in this Section 7, in
addition to any other remedy the Company may have at law or in equity, (i) the
Employee will be entitled to no further payments or benefits from the Company
under this Agreement or otherwise, except for any payments or benefits required
to be made or provided under applicable law, (ii) all unexercised Unit options,
restricted Units and other forms of equity compensation held by or credited to
the Employee will terminate effective as of the date on which the Employee
engages in that activity, unless terminated sooner by operation of another term
or condition of this Agreement or other applicable plans and agreements, and
(iii) any exercise, payment or delivery pursuant to any equity compensation
award that occurred within one (1) year prior to the date on which the Employee
engages in that activity may be rescinded within one (1) year after the first
date that a majority of the members of the Board first became aware that the
Employee engaged in that activity.  In the event of any such rescission, the
Employee will pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery, in such
manner and on such terms and conditions as may be required.
 
(b)          Right of Setoff.  The Employee consents to a deduction from any
amounts the Company owes the Employee from time to time (including amounts owed
as wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Employee by the Company), to the extent of the amounts
the Employee owes the Company under Section 7.8(a) above.  Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company.  In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i)
 

 
040707, 000014, 102625676.2
 
18

--------------------------------------------------------------------------------

 

the date the Employee engages in the prohibited activity and (ii) the applicable
date of exercise, payment or delivery.
 
8.           Miscellaneous.
 
8.1           Assignment; Successors; Binding Agreement.  This Agreement may not
be assigned by either party, whether by operation of law or otherwise, without
the prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services.  Subject to the foregoing, this Agreement will be binding upon and
will inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.  The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.
 
8.2           Modification and Waiver.  Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Employee and such officer(s) as may be specifically authorized
by the Board to effect it.  No waiver by any party of any breach by any other
party of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.
 
8.3           Entire Agreement.  This Agreement together with any attendant or
ancillary documents, specifically including, but not limited to, (a) all
documents referenced in this Agreement, (b) the written policies and procedures
of the Company, (c) the Company’s Amended and Restated Long-Term Incentive Plan
or any successor plan (the “LTIP”), (d) each Company LTIP Executive Option
Agreement to which the Employee is party, (e) each Company LTIP Executive
Restricted Unit Agreement to which the Employee is party, and (f) the Second
Amended and Restated Limited Liability Company Agreement of Linn Energy, LLC, as
amended, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof; provided,
however, that if there is a conflict between any of the terms in this Agreement
and the terms in any LTIP Executive Option Agreement to which the Employee is
party, any LTIP Executive Restricted Unit Agreement to which the Employee is
party, or any other award agreement between the Company and the Employee
pursuant to the LTIP, the terms of this Agreement shall govern.  No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement, has been made by either party which is not set
forth expressly in this Agreement or the other documents referenced in this
Section 8.3.
 
8.4           Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of Texas
other than the conflict of laws provision thereof.
 

 
040707, 000014, 102625676.2
 
19

--------------------------------------------------------------------------------

 

8.5           Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial.
 
(a)           Disputes. In the event of any dispute, controversy or claim
between the Company and the Employee arising out of or relating to the
interpretation, application or enforcement of the provisions of this Agreement,
the Company and the Employee agree and consent to the personal jurisdiction of
the state and local courts of Harris County, Texas and/or the United States
District Court for the Southern District of Texas, Houston Division for
resolution of the dispute, controversy or claim, and that those courts, and only
those courts, shall have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company and the Employee also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Employee at his last known address as reflected in the
Company’s records.
 
(b)          Waiver of Right to Jury Trial.
 
THE COMPANY AND  THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED
TO:


(i)           Any and all claims and causes of action arising under contract,
tort or other common law including, without limitation, breach of contract,
fraud, estoppel, misrepresentation, express or implied duties of good faith and
fair dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.
 
(ii)          Any and all claims and causes of action arising under any federal,
state or local law, regulation or ordinance, including, without limitation,
claims arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.
 
(iii)         Any and all claims and causes of action for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, employment benefits or compensation, past or
future loss of pay or benefits or expenses.
 

 
040707, 000014, 102625676.2
 
20

--------------------------------------------------------------------------------

 

8.6           Withholding of Taxes.  The Company will withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
will be required to be withheld.
 
8.7           Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).
 
to the Company:
Attn: Senior Vice President and General Counsel
Linn Energy, LLC
JPMorgan Chase Tower
600Travis
Suite 5100
Houston, Texas  77002


to the Employee:
 
Kolja Rockov
3333 Allen Parkway, No. 2504
Houston, TX  77019
 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
8.8           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision of this Agreement, which will remain in full force and
effect.
 
8.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
 
8.10         Headings.  The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and will not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement will be construed as if no headings had been
used in the Agreement.
 
8.11         Construction.  As used in this Agreement, unless the context
otherwise requires: (a) the terms defined herein will have the meanings set
forth herein for all purposes; (b) references to “Section” are to a section
hereof; (c) “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such
 

 
040707, 000014, 102625676.2
 
21

--------------------------------------------------------------------------------

 

words or words of like import; (d) “writing,” “written” and comparable terms
refer to printing, typing, lithography and other means of reproducing words in a
visible form; (e) “hereof,” “herein,” “hereunder” and comparable terms refer to
the entirety of this Agreement and not to any particular section or other
subdivision hereof or attachment hereto; (f) references to any gender include
references to all genders; and (g) references to any agreement or other
instrument or statute or regulation are referred to as amended or supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).
 
8.12         Capacity; No Conflicts.  The Employee represents and warrants to
the Company that: (a) he has full power, authority and capacity to execute and
deliver this Agreement, and to perform his obligations hereunder, (b) such
execution, delivery and performance will not (and with the giving of notice or
lapse of time, or both, would not) result in the breach of any agreement or
other obligation to which he is a party or is otherwise bound, and (c) this
Agreement is his valid and binding obligation, enforceable in accordance with
its terms.
 
[Signature page follows]
 

 
040707, 000014, 102625676.2
 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
LINN OPERATING, INC.
 


By: /s/ Michael C. Linn                                        
Name: Michael C. Linn
Title:   Chairman and Chief Executive Officer
 
EMPLOYEE
 


By: /s/ Kolja Rockov                                           
  Kolja Rockov


For the limited purposes set forth herein:
 
LINN ENERGY, LLC
 


By: /s/ Michael C. Linn                                        
Name: Michael C. Linn
Title:   Chairman and Chief Executive Officer
 
 
040707, 000014, 102625676.2
 
23
 

--------------------------------------------------------------------------------


